Notice of Reopening
In view of the appeal brief filed on 3/28/2022, PROSECUTION IS HEREBY REOPENED. New grounds of rejection are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/DANA ROSS/            Supervisory Patent Examiner, Art Unit 3761                                                                                                                                                                                            

Examiner’s Note
The examiner is amenable to an interview on the instant application to advance prosecution.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see pages 14 to 27, filed 3/28/2022, with respect to 35 U.S.C 112(b) for claims 1, 2, and 6 have been fully considered and are persuasive.  The rejections of 12/15/2021 has been withdrawn. 
Applicant's arguments filed 3/28/2022 have been fully considered but they are not persuasive. With regards to the rejections of 35 U.S.C 103 filed 12/15/2021 the response is as follows:
Regarding the applicant’s arguments about the choke coil of Ishii not being located on the output side of the second secondary winding on page 31, the examiner respectfully believes that to match the broad claim limitations of the instant application, the choke coil of Ishii is located on the second secondary side of the because it is not claimed what order the choke coil has to be located in with respect to the output side rectifier circuit 18.  
On pages 31 and 32 with regards to the dimensioning of the choke coil causing a greater voltage output with respect to the transformer ratio, the examiner believes this is an ordinary matter of electrical design and experimentation.
On page 31 the applicant argues that the current-limiting inductor LLR is located at the output of the second secondary winding.  The applicant assumes that the reader is able to interpret that the current-limiting inductor is meant to be at a specific side on the second secondary but did not claim this as such. 
The applicant argues that Ishii does not teach the instant application because Ishii teaches “choke coil 22 that is arranged in the output lines of the circuit in order to smooth the generated DC voltage” whereas the language of claim 1 of the instant application also attaches a current limiting inductor (LLR in the drawings of the instant application) as also being arranged on the second secondary winding.  Further, in the instant application, the current limiting inductor is meant to increase a maximum value of a no-load voltage and not a no-load voltage as the applicant claims in the arguments on page 32.  
Regarding the applicant’s arguments that Sigl fails to remedy the deficiencies of Ishii, on pages 33 to 34, the examiner respectfully believes the claims of the instant application are broad enough to be read on by Sigl and that the In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).



For these reasons, the examiner respectfully believes that the rejections of 12/15/2021 stand. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 2, 3, 7, 8, 9, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP4275386B2 ISHII (hereinafter “ISHII”) in view of US 20040119572 A1 Dennis (hereinafter “Dennis”).
Regarding claim 1, ISHII teaches, except where struck through, A welding current source (Page 2 par. 1) for supplying of a welding current (output current and welding current page 3) and a welding voltage (a DC high voltage) at an output (page 4 par. 3) for the performance of an arc welding process (page 4 par. 2) and further discloses with an input-side rectifier (input side rectifier circuit 4), an inverter (high frequency converter 12) operated at a switching frequency (high-frequency; page 4 par. 2 teaches 1 to 3 MHZ), a transformer (high-frequency transformer 14) with a primary winding (primary winding 14p) and at least first and second secondary windings (two secondary windings 14s1 and 14s2), a first capacitor (capacitor 20) and one load resistor (coupling coil 24 is an inductor which has an intrinsic resistance and is in series on output 26b) at the output (output terminals 26a and 26b), wherein at least a current-limiting inductor (choke coil 22) is arranged on the second secondary winding (choke coil 22 is shown in figures 2, 3, and 5 being placed on the output of the secondary), and the load resistor for discharging the capacitor that can be charged via the current-limiting inductor (based upon the connections in figure 3, the invention in ISHII inherently provides a means for the discharging the capacitor and charging said capacitor; The mere observation of still another beneficial result of an old process cannot form the basis of patentability), the current-limiting inductor, and the capacitor (current-limiting inductor and capacitor are repeated here in claim 1 and are discussed above), are dimensioned such that the maximum value of the no-load voltage at the output is greater than the voltage corresponding to the transmission ratio of the primary winding to the second secondary winding of the transformer (page 3 par. 2 teaches 5 to 20kV output while page 4 par. 5 teaches three-phase input in one embodiment, as such it is known that the input voltages in ISHII are typical low voltage house wiring voltages which known in the art to range between 110VAC to 230VAC depending which part of the world the device in ISHII is plugged into).  ISHII does not teach the second secondary winding having a greater number of turns than the first secondary winding.  Dennis teaches the second secondary winding (boost winding 36) having a greater number of turns (par. 8 teaches the weld windings having half the turns ratio as the boost winding therefore the ratio of turns of the boost windings are twice as large as the number of turns of the weld windings) than the first secondary winding (weld winding 34), at least two rectifiers (diodes 46-52) arranged between the secondary windings and the output (fig. 2).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ISHII reference, such that the second secondary winding having a greater number of turns than the first secondary winding, at least two rectifiers arranged between the secondary windings and the output, as suggested and taught by Dennis, for the purpose of providing a means to advantageously form a welding output circuit (Dennis par. 8).
Regarding claim 2, ISHII and Dennis teach The welding current source in accordance with claim 1 as discussed above.  ISHII discloses the claimed invention except for wherein the maximum value of the no-load voltage-3- at the output is 5% to 30% higher than the voltage corresponding to the transmission ratio of the primary winding to the second secondary winding of the transformer.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to include a means to boost the voltage under a no-load condition as ISHII does through the use of high voltage coupling coil 24 and high voltage generator 28, since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art (ISHII page 2 par. 6 teaches using a high voltage transformer to keep voltage sufficiently high enough to enable arc starting). One would have been motivated to experiment to identify wherein the maximum value of the no-load voltage -3-at the output is 5% to 30% higher than the voltage corresponding to the transmission ratio of the primary winding to the second secondary winding of the transformer for the purpose of generating a high voltage for arc starting by a high frequency voltage supplied from the secondary winding 14 s of the high frequency transformer 14, As is normally done in a Tungsten Inert Gas welding machine (ISHII page 2 par. 6).  Dennis further teaches wherein the maximum value of the no-load voltage-3- at the output is 5% to 30% higher than the voltage corresponding to the transmission ratio of the primary winding to the second secondary winding of the transformer (par. 5 as 5 to 25% which is within the range of the instant application). Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ISHII reference, such that wherein the maximum value of the no-load voltage-3- at the output is 5% to 30% higher than the voltage corresponding to the transmission ratio of the primary winding to the second secondary winding of the transformer, as suggested and taught by Dennis, for the purpose of providing the advantage to maximize the output voltage while conserving primary current under higher output current conditions (Dennis par. 5). 

Regarding claim 3, ISHII and Dennis teach The welding current source in accordance with claim 1 as discussed above. ISHII discloses the claimed invention except for wherein the load resistor at the output is dimensioned such that the time constant of the RC-element comprising the said load resistor and the first capacitor at the output is between 1 and 20 times a reciprocal of the switching frequency of the inverter.  The benefit of choosing a time constant to be 1 to 20 time the reciprocal of the switching frequency does not have its advantageous effect positively recited in the specification.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select resistor and capacitor values to achieve a desired time constant, since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art (ISHII page 4 par. 2 teaches monitoring the load on the circuit and adjusting the output to automatically make the power supply device act accordingly meaning that it is obvious to choose adjust circuit parameters based upon load) . One would have been motivated to select resistor and capacitor values such that the load resistor at the output is dimensioned such that the time constant of the RC-element comprising the said load resistor and the first capacitor at the output is between 1 and 20 times a reciprocal of the switching frequency of the inverter for the purpose of achieving an electrical system that is not pushed into electrical resonance.

Regarding claim 4, ISHII and Dennis teach The welding current source in accordance with claim 1. ISHII discloses the claimed invention except for wherein the resonant frequency of a resonant circuit comprising the current-limiting inductor and the first capacitor at the output is between 3 times and 20 times the switching frequency of the inverter.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose inductor, resistor and capacitor values to design into an electrical circuit a specific resonant value, since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art (ISHII page 2 par. 5 teaches smoothing the generated DC voltage by a capacitor, smoothing a DC ripple voltage from a full or half wave bridge rectifier is common in the electric circuit art and it involves choosing values of the components in the circuit such that the time constants of those components minimize or eliminate voltage fluctuations of the DC signal). One would have been motivated to choose components to make the resonant frequency of a resonant circuit comprising the current-limiting inductor and the first capacitor at the output is between 3 times and 20 times the switching frequency of the inverter for the purpose of avoiding unwanted circuit behavior during load and voltage requirement changes during the welding process.

Regarding claim 7, ISHII and Dennis teach The welding current source in accordance with claim 1 as discussed above and ISHII further discloses further comprising a second capacitor at the output wherein the first capacitor and the second capacitor at the output are connected to ground (capacitor 20 and fig. 3 shows two capacitors connected to ground).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the instant application, such that further comprising a second capacitor at the output wherein the first capacitor and the second capacitor at the output are connected to ground, as suggested and taught by ISHII, for the purpose of providing a means to advantageously allow for The generated DC voltage is smoothed by the capacitor 20 and the choke coil 22 (page 2 par. 5).

Regarding claim 8, ISHII and Dennis teach The welding current source in accordance with claim 1 as discussed above.  ISHII and Dennis disclose the claimed invention except for wherein the first capacitor at the output is at least 10nF.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to choose a capacitor value based upon the desired DC signal ripple smoothing characteristics or discharge time constant, since it has been held that discovering an optimum value of an art recognized result effective variable involves only routine skill in the art (ISHII page 2 par. 5 teaches smoothing the generated DC voltage by a capacitor, smoothing a DC ripple voltage from a full or half wave bridge rectifier is common in the electric circuit art and it involves choosing values of the components in the circuit such that the time constants of those components minimize or eliminate voltage fluctuations of the DC signal). One would have been motivated to select a capacitor value of 10nF for the purpose of advantageously achieving a desired DC ripple characteristic or discharge time based upon the intrinsic and obvious impedance of a rectifying circuit.

Regarding claim 9, ISHII and Dennis teach The welding current source in accordance with claim 1 as discussed above.  ISHII and Dennis disclose the claimed invention except for wherein the current-limiting inductor has an inductance between one fifth of a reciprocal of the switching frequency and five times the reciprocal of the switching frequency. It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment to choose electrical component values such that the inductance value is a ratio of a switching frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose the current-limiting inductor has an inductance between one fifth of the figure of the reciprocal of the switching frequency and five times the figure of the reciprocal of the switching frequency for the purpose of advantageously ensuring the time constant of the inductor does or does not resonate in a switching circuit. 

Regarding claim 10, ISHII and Dennis teach The welding current source in accordance with claim 1 as discussed above.  Dennis further teaches wherein the number of turns of the second secondary winding (boost winding 36) is at least twice as large as the number of turns of the first secondary winding (weld winding 34) of the transformer (par. 8 teaches the weld windings having half the turns ratio as the boost winding therefore the ratio of turns of the boost windings are twice as large as the number of turns of the weld windings).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ISHII reference, such that wherein the number of turns of the second secondary winding is at least twice as large as the number of turns of the first secondary winding of the transformer, as suggested and taught by Dennis, for the purpose of providing a means to advantageously form a welding output circuit (Dennis par. 8).

Regarding claim 12, ISHII and Dennis teach The welding current source in accordance with claim 1 as discussed above.  ISHII and Dennis disclose the claimed invention except for wherein the switching frequency is between 20kHz and 200kHz. It would have been obvious to one having ordinary skill in the art at the time the invention was made experiment to design an inverter with such a switching frequency, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to choose the switching frequency (fs) is between 20kHz and 200kHz for the purpose of avoiding circuit resonance.  The choice of switching frequency and its benefit is not positively recited in the specification because it is not clear how the switching frequency allows for cheaper and lighter transformers as noted in par. 7 and 52 of the specification.  

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP4275386B2 ISHII (hereinafter “ISHII”) in view of US 20040119572 A1 Dennis (hereinafter “Dennis”) in view of JPH1092663A MASAHARU (hereinafter “MASAHARU”). 

Regarding claim 11, ISHII and Dennis teach The welding current source in accordance with claim 1 as discussed above.  ISHII and Dennis disclose the claimed invention except for wherein the second secondary winding can transmit a power greater than 250W (par. 21 of Dennis teaches . It would have been obvious to one having ordinary skill in the art at the time the invention was made to experiment with turns ratios, winding wire gauges, winding inductances and core material selection to achieve a desired power output, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. One would have been motivated to wherein the second secondary winding can transmit a power greater than 250W for the purpose of achieving a means to establish a welding or cutting arc, depending upon the particular welding-type device (par. 20). 

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP4275386B2 ISHII (hereinafter “ISHII”) in view of US 20040119572 A1 Dennis (hereinafter “Dennis”) in view of CN 103078493 B WANG (hereinafter “WANG”). 
Regarding claim 13, ISHII and Dennis teach The welding current source in accordance with claim 1 as discussed above.  ISHII and Dennis do not teach wherein the maximum value of the no-load voltage at the output is between 90V and 113V DC. Along the same field of endeavor, WANG is considered analogous art because WANG discloses a boosted circuit (abstract).  WANG teaches wherein the maximum value of the no-load voltage at the output is between 90V and 113V DC (page 9 par. 7 teaches the boosted circuit providing 48V to 200V which encompasses the range in the instant application).  Therefore, it would have been obvious before the effective date of the claimed invention to one of ordinary skill in the art to modify the device in the ISHII reference, such that wherein the maximum value of the no-load voltage at the output is between 90V and 113V DC, as suggested and taught by WANG, for the purpose of providing a means to advantageously reduce power consumption (page 9 par. 7).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM MICHAEL ECKARDT whose telephone number is (313)446-6609. The examiner can normally be reached 5:30 a.m to 2:30 p.m EST Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on (571) 272- 4480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM MICHAEL. ECKARDT
Examiner
Art Unit 3761



/ADAM MICHAEL ECKARDT/Examiner, Art Unit 3761                                                                                                                                                                                                        
/JOEL M ATTEY/Primary Examiner, Art Unit 3763